UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001–33006 MERGE HEALTHCARE INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 39–1600938 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 200 East Randolph Street, 24th Floor Chicago, Illinois60601-6436 (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (312) 565-6868 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b–2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer ¨ Smaller reporting company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b–2 of the Act). YesoNox The number of shares outstanding of the Registrant’s common stock, par value $0.01 per share, as of August 3, 2012:92,198,133 INDEX Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 3 Condensed Consolidated Statement of Cash Flows (Unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 Exhibit 31.1 Section 302 Certification of Principal Executive Officer 32 Exhibit 31.2 Section 302 Certification of Principal Financial Officer 33 Exhibit 32 Section 906 Certification of Principal Executive and Financial Officers 34 Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except for share data) ASSETS June 30, December 31, Current assets: Cash and cash equivalents, including restricted cash of $707 at June 30, 2012 and December 31, 2011, respectively $ $ Accounts receivable, net of reserves of $5,068 and $4,080 at June 30, 2012 and December 31, 2011, respectively Inventory Prepaid expenses Deferred income taxes Other current assets Total current assets Property and equipment: Computer equipment Office equipment Leasehold improvements Less accumulated depreciation Net property and equipment Purchased and developed software, net of accumulated amortization of $11,717 and $9,283 at June 30, 2012 and December 31, 2011, respectively Other intangible assets, net of accumulated amortization of $19,932 and $14,907 at June 30, 2012 and December 31, 2011, respectively Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Interest payable Accrued wages Restructuring accrual Other current liabilities Deferred revenue Total current liabilities Notes payable, net of unamortized discount Deferred income taxes Deferred revenue Income taxes payable Other liabilities Total liabilities Shareholders' equity: Common stock, $0.01 par value: 150,000,000 shares authorized: 92,103,776 shares and 90,939,053 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Common stock subscribed, 273,018 shares and 195,116 shares at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Merge Healthcare Incorporated shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except for share and per share data) Three Months Ended June 30, Six Months Ended June 30, Net sales: Software and other $ Professional services Maintenance and EDI Total net sales Cost of sales: Software and other Professional services Maintenance and EDI Depreciation and amortization Total cost of sales Gross margin Operating costs and expenses: Sales and marketing Product research and development General and administrative Acquisition-related expenses Restructuring and other expenses - - - ) Depreciation, amortization and impairment Total operating costs and expenses Operating income Other income (expense): Interest expense ) Interest income Other, net ) ) Total other income (expense) Income (loss) before income taxes ) ) ) Income tax expense Net loss ) Less:noncontrolling interest's share 3 - ) - Net loss attributable to Merge ) Less:preferred stock dividends - - Net loss attributable to common shareholders of Merge $ ) $ ) $ ) $ ) Net loss per share attributable to common shareholders of Merge - basic $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic Net loss per share attributable to common shareholders of Merge - diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - diluted See accompanying notes to unaudited condensed consolidated financial statements. 2 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Translation adjustment ) 61 Unrealized gain (loss) on marketable security, net of taxes 93 ) Comprehensive loss ) Less:noncontrolling interest's share 3 - ) - Comprehensive loss attributable to Merge Healthcare Incorporated $ ) $ ) $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 3 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, amortization and impairment Share-based compensation Change in contingent consideration for acquisitions Amortization of notes payable issuance costs & discount Provision for doubtful accounts receivable and allowances, net of recoveries Deferred income taxes Unrealized gain on equity security ) - Realized gain on sale of equity security - ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) Inventory ) Prepaid expenses ) Accounts payable ) Accrued wages ) Restructuring accrual ) ) Deferred revenue ) ) Accrued interest and other liabilities Other ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Cash paid for acquisitions, net of cash acquired ) ) Purchases of property, equipment, and leasehold improvements ) ) Change in restricted cash - Disttribution from investment in equity security - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of term notes - Note and stock issuance costs paid - ) Proceeds from exercise of stock options and employee stock purchase plan Principal payments on notes payable ) - Principal payments on capital leases ) ) Redemption and retirement of preferred stock - ) Preferred stock dividends - ) Net cash provided by financing activities Effect of exchange rates on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents (net of restricted cash), beginning of period (1) Cash and cash equivalents (net of restricted cash), end of period (2) $ $ Supplemental Disclosures of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes, net of refunds Non-Cash Investing and Financing Activities Equity securities received in sales transactions $ $ - Value of common stock issued for acquisitions Net of restricted cash of $707 and $1,647 at December 31, 2011 and 2010, respectively. Net of restricted cash of $707 and $767 at June 30, 2012 and 2011, respectively. See accompanying notes to unaudited condensed consolidated financial statements. 4 Index MERGE HEALTHCARE INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except for share and per share data) CommonStock Accumulated Shares Subscribed Subscribed Amount Shares Issued Issued Amount Additional Paid–in Capital Accumulated Deficit Other Comprehensive Income Total Merge Shareholders’ Equity Non- controlling Interest Total Shareholders’ Equity Balance at December31, 2011 $ ) $ Stock issued under ESPP 4 - Exercise of stock options - - 2 - - - Share-based compensation expense - Shares issued for acquisitions 97 10 - - - Net loss - ) - ) ) ) Other comprehensive income - Balance at June 30, 2012 $ ) $ See accompanying notes to unaudited condensed consolidated financial statements. 5 Index Merge Healthcare Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (continued) (Unaudited and in thousands, except for share and per share data) Basis of Presentation and Significant Accounting Policies The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (SEC) for reporting on Form 10-Q. Accordingly, certain information and notes required by United States of America generally accepted accounting principles (GAAP) for annual financial statements are not included herein. These interim statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Annual Report on Form 10-K for the year ended December 31, 2011 of Merge Healthcare Incorporated, a Delaware corporation, and its subsidiaries and affiliates (which we sometimes refer to collectively as the Company, Merge, we, us or our). Principles of Consolidation Our unaudited condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary for a fair presentation of our financial position and results of operations.Such adjustments are of a normal recurring nature, unless otherwise noted.The results of operations in the three and six month periods ended June 30, 2012 and 2011 are not necessarily indicative of the results to be expected for any future period. Our unaudited condensed consolidated financial statements are prepared in accordance with GAAP. These accounting principles require us to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. We believe that the estimates, judgments and assumptions are reasonable based on information available at the time they are made. Actual results could differ materially from those estimates. Other Current Assets and Other Current Liabilities Other current assets consist primarily of revenue recognized that has not yet been billed to a customer, unbilled A/R from acquisitions, an equity investment and other non-trade receivables, all of which are due within the next twelve months.The balances are comprised of the following as of June 30, 2012 and December 31, 2011: Balance at June 30, 2012 Balance at December 31, 2011 Revenue recognized in excess of billings $ $ Acquired unbilled A/R Equity investment - Other non-trade receivables $ $ Other current liabilities consist primarily of leases payable, accrued taxes and taxes payable, customer deposits, the current portion of certain acquisition obligations and other non-trade payables, all of which are due within the next twelve months.The balances are comprised of the following as of June 30, 2012 and December 31, 2011: Balance at June 30, 2012 Balance at December 31, 2011 Leases payable $ $ Accrued taxes and taxes payable Customer deposits Acquisition obligations Other current liabilities $ $ 6 Index Merge Healthcare Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (continued) (Unaudited and in thousands, except for share and per share data) Goodwill and Other Intangible Assets Goodwill The changes in carrying amount of goodwill in the six months ended June 30, 2012, are as follows: Total Balance at December 31, 2011 $ Increase due to insignificant acquisition Change due to foreign currency ) Balance at June 30, 2012 $ Other Intangible Assets Our intangible assets subject to amortization are summarized as of June 30, 2012 as follows: Weighted Average Remaining Amortization Period (Years) Gross Carrying Amount Accumulated Amortization Purchased software $ $ ) Capitalized software ) Customer relationships ) Backlog ) Trade names ) Non-competes ) Total $ $ ) As a result of an insignificant acquisition in the six months ended June 30, 2012, we increased the gross carrying amounts of purchased software, customer relationships and trade names by $780, $1,220 and $80, respectively, based on our purchase accounting for the acquisition. Estimated aggregate amortization expense for our intangible assets, which become fully amortized in 2022, is as follows: For the remaining 6 months of the year ended: $ For the year ended December 31: Thereafter Total $ 7 Index Merge Healthcare Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (continued) (Unaudited and in thousands, except for share and per share data) Amortization expense in the three and six months ended June 30, 2012 and 2011 is set forth in the following table: Three Months Ended June 30, Six Months Ended June 30, Amortization included in cost of sales: Purchased software $ Capitalized software 50 50 Backlog Total Amortization and impairment included in operating expenses: Customer relationships Trade names 65 Non-competes Total Total amortization and impairment $ Upon completion of a product rebranding initiative in the second quarter of 2011, we recorded a $2,805 charge due to the impairment of our trade names associated with certain products. Fair Value Measurements Our financial instruments include cash and cash equivalents, accounts receivable, marketable and non-marketable securities, accounts payable, notes payable, and certain accrued liabilities.The carrying amounts of our cash and cash equivalents (which are comprised primarily of deposit and overnight sweep accounts), accounts receivable, accounts payable, and certain accrued liabilities approximate fair value due to the short maturity of these instruments.The carrying amounts of our marketable equity securities are based on the quoted price of the security in an active market.The estimated fair values of the non-marketable equity securities have been determined from information obtained from independent valuations and management estimates.The fair value of our notes payable was approximately 106.8% of par value as of June 30, 2012 and 106.125% of par value as of December 31, 2011, based on quoted prices of the securities in an active market. Current Investment In the second quarter of 2012, we received an equity security investment from a customer as settlement for purchase commitments and outstanding receivables associated with a contract.This equity investment is classified as a Level 2 trading security within other current assets in our condensed consolidated balance sheet.We estimate the fair value of this investment on a recurring basis based on the quoted market price of the security less a discount due to a trading restriction.Upon receipt, we estimated the fair value of this investment at $1,530.At June 30, 2012, we estimated the fair value of this investment at $2,588, and recorded an unrealized gain of $1,058 within the other, net line in our statements of operations for the three and six months ended June 30, 2012. Non-Current Investments At June 30, 2012, we held certain securities in a publicly traded entity and private companies, which are classified within other assets in our condensed consolidated balance sheet.The investment in the publicly traded equity security, over which we do not exert significant influence, is classified as available-for-sale and reported at fair value on a recurring basis using Level 1 inputs.Unrealized gains and losses are reported within the accumulated other comprehensive income component of shareholders’ equity.The investments in equity securities of private companies, over which we do not exert significant influence, are classified as Level 3 investments and are reported at cost or fair value, if an other-than-temporary loss has been determined.Any loss due to impairment in value is recorded when such loss occurs.We performed the evaluation of our Level 3 investments as of June 30, 2012, and concluded that there was no significant change in their fair value. 8 Index Merge Healthcare Incorporated and Subsidiaries Notes to Condensed Consolidated Financial Statements (continued) (Unaudited and in thousands, except for share and per share data) The following table sets forth the change in the fair value of our Level 1 publicly traded equity security: Six Months Ended June 30, Balance at January 1 $ $
